Citation Nr: 1701431	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-18 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for degenerative joint disease with mild spinal stenosis (claimed as dislocated disc), to include as secondary to service connected disabilities of the left knee, right knee, and residuals of fracture to the pelvis with injury to sacral plexus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1977 to May 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The claim on appeal was previously remanded for additional development in May 2015.

The issue of entitlement for service connection for degenerative joint disease of the right knee as secondary to the service connected disability of the left knee replacement is no longer an issue in this case because in August 2015 the RO granted service connection for the Veteran's right knee. 

The issue of entitlement to secondary service connection for liver and kidney disabilities has been raised by the record in an April 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

A remand is required again in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

In May 2015, the Board remanded this case for a medical opinion confirming the Veteran's diagnosis of degenerative joint disease with mild spinal stenosis (claimed as dislocated disc) and to provide an opinion on the nature and etiology of that claimed disability. The remand also required an opinion concerning the Veteran's diagnosis of degenerative joint disease of the right knee as secondary to the left knee replacement disability. The right knee disability was service connected based on this medical opinion. 

The Board finds that the August 2015 medical opinion is not adequate for the purposes of adjudication of degenerative joint disease with mild spinal stenosis (claimed as dislocated disc) as secondary to service connected disability of the left knee replacement. An adequate opinion discusses whether the Veteran's service connected condition caused or aggravated the claimed condition. Allen v. Brown, 7 Vet. App. 493 (1995) (en banc); 38 C.F.R. § 3.310 (2016). Here, the medical opinion did not discuss whether or not the service-connected knee replacement disability aggravated the claimed condition. The opinion also did not discuss whether the degenerative joint disease in the right knee caused or aggravated the claimed condition. In addition, although the medical examiner considered direct service connection between the Veterans claimed condition and an in-service incident, which resulted in a fractured pelvis, the examiner did not provide an adequate opinion or rationale.  Therefore, the Board finds that a remand is required to ensure that an adequate and contemporaneous record is before the VA prior to any adjudication on the merits. 

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why an adequate examination will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing." Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). It is incumbent upon the adjudicator to return an examination report as inadequate if it does not contain sufficient detail. 38 C.F.R. § 4.2 (2016).  In this case, no adequate VA opinion has been offered regarding the relationship between the Veteran's claimed condition and his service-connected left knee replacement disability, to include whether the Veteran's back condition was aggravated by his left knee disability.  In addition, as noted, adequate opinions should be provided for any relationship between the Veteran's spine disability and his now service-connected right knee disability and/ or residuals of pelvic fracture.  The opinion also should address whether the Veteran's spine disability is directly related to the in-service injury to the pelvis.  As such, a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any updated medical records pertaining to the Veteran for his degenerative joint disease with mild spinal stenosis (claimed as dislocated disk). 

2. Obtain an opinion from a VA medical examiner. Provide the examiner with the claims file including a copy of this REMAND and any relevant evidence in Virtual VA or Veterans Benefits Management System (VBMS). After a complete review of the record, the examiner should respond to the following: 

The examiner is asked to provide an opinion regarding the nature and etiology of Veteran's degenerative joint disease with mild spinal stenosis.
 
a. The examiner MUST provide an opinion, based on the record, regarding whether it is, at least likely as not (a 50 percent or greater probability) that a service-connected disability to include service-connected left knee replacement, right knee degenerative joint disease, and/or residuals of a fracture of the pelvis with sacrum plexus/left foot drop, caused, or alternatively, aggravated (permanently worsened beyond the natural progression of the disease), the degenerative joint disease with mild spinal stenosis. 

b. The examiner MUST provide an opinion, based on the record, regarding whether it is, at least likely as not (a 50 percent or greater probability) that the Veteran's degenerative joint disease with spinal stenosis was incurred in service, or is otherwise related to an in-service event, injury, or illness, including the injury in service in October 1980 when the Veteran was struck by a car and suffered a fractured pelvis extending up to the L5 vertebra, and included injury to the sciatic nerve.

The examination must provide a clear medical rationale for all opinions offered.

3. The AOJ should readjudicate the claim on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






